 
 
I 
112th CONGRESS 1st Session 
H. R. 801 
IN THE HOUSE OF REPRESENTATIVES 
 
February 18, 2011 
Mr. Cravaack (for himself, Mrs. Blackburn, Mr. Paul, Mr. Westmoreland, and Mr. Peterson) introduced the following bill; which was referred to the  Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 23, United States Code, with respect to vehicle weight limitations applicable to the Interstate System, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Truck Weight Uniformity Act of 2011.  
2.Increasing weight limitations for certain vehiclesSection 127 of title 23, United States Code, is amended by adding at the end the following: 
 
(i)Exception to weight requirements 
(1)In generalNotwithstanding subsection (a), a State may authorize a vehicle with a gross weight that exceeds the maximum gross weight applicable under subsection (a) to operate on the Interstate System routes in that State, if— 
(A)the vehicle is equipped with at least 6 axles;  
(B)the weight carried on any single axle of the vehicle does not exceed 20,000 pounds;  
(C)the weight carried on any tandem axle of the vehicle does not exceed 34,000 pounds;  
(D)the weight carried on any group of 3 axles of the vehicle does not exceed 51,000 pounds; and  
(E)the gross weight of the vehicle does not exceed 99,000 pounds.  
(2)Special rules 
(A)Increase in axle weight requirementA State may authorize a vehicle to exceed the maximum axle weight requirements under any one axle grouping in subparagraph (B), (C), or (D) of paragraph (1) by not more than 2,000 pounds.  
(B)Increase in gross weight requirementA State may authorize a vehicle to exceed the maximum gross weight requirement under paragraph (1)(E) by not more than 5 percent.  
(3)Approval by state legislatureAny State seeking to authorize a vehicle to operate on the Interstate System routes in that State under paragraph (1) or to increase maximum axle or gross weight requirements under paragraph (2) shall do so by law.  
(4)TerminationThe Secretary may terminate the operation of vehicles, described under paragraph (1) and authorized to operate under this subsection, on a specific route if the Secretary determines that such operation poses an unreasonable safety risk based on an engineering analysis or an analysis of safety data or any other applicable data the Secretary may use.  
(5)Statutory constructionVehicle operations authorized pursuant to this subsection shall be in addition to other vehicle operations authorized by this section.  
(6)Waiver of highway funding reductionNotwithstanding subsection (a), the total amount of funds apportioned to a State under section 104(b)(1) for any period may not be reduced under subsection (a) as a result of a State authorizing a vehicle described in paragraph (1) to operate on the Interstate System routes in that State in accordance with this subsection. .  
 
